Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-1279

                      IN RE KEVIN J. MCNEELY, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 473950)

   On Report and Recommendation of the Board on Professional Responsibility
                        Ad Hoc Hearing Committee
                      (Board Docket No. 17-ND-011)

                   Approving Petition for Negotiated Discipline
                                 (BDN 284-16)

                           (Decided: December 14, 2017)

      Before GLICKMAN and MCLEESE, Associate Judges, and STEADMAN, Senior
Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.




      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (the Committee)
                                           2


recommends approval of a petition for negotiated attorney discipline.              The

violations stem from respondent Kevin J. McNeely’s professional misconduct

arising from acts or omissions during the course of his representation of two joint

clients in obtaining patent protection. In brief, the clients retained respondent to

file utility, international, and design patent applications. After respondent filed the

utility and international patent applications and the clients paid respondent the

associated fees and costs, respondent deposited the funds in an operating account

that held other funds but did not pay the filing fee for either patent. After the

clients were unable to make contact with respondent, they retained new counsel

and subsequently made contact with respondent, who admitted his failures and

worked with successor counsel to restore the utility patent application.




      Respondent acknowledged he (1) failed to provide competent representation

and serve his client with skill and care; (2) failed to zealously represent his clients;

(3) failed to communicate with his clients; and (4) commingled client funds,

thereby violating Rules 1.1 (a) & (b), 1.3 (a), 1.4 (a) and 1.15 (a) of the District of

Columbia Rules of Professional Conduct. In mitigation, the Committee considered

the fact that respondent knowingly and voluntarily acknowledged the facts and
                                         3


misconduct, demonstrated remorse, established entitlement to a Kersey1 mitigation

defense, and does not have a prior history of discipline. As a result, Disciplinary

Counsel and respondent negotiated the imposition of discipline in the form of a

thirty-day suspension, stayed, and three years of probation during which

respondent must (1) not commit any other violation of the D.C. Rules of

Professional Conduct or the disciplinary rules of any other jurisdiction (excluding

any reciprocal discipline imposed for these violations); (2) remain in individual

therapy with his treating psychologist; (3) attend Alcoholics Anonymous (AA) at

least two times a week and submit proof of attendance to his psychologist; (4)

continue his use of psychotropic medication as prescribed by his psychiatrist and

meet with his psychiatrist every three months; (5) execute and maintain the

appropriate waivers or consent forms to permit the psychologist and psychiatrist to

contact the D.C. Bar Lawyer Assistance Program (LAP) if he ceases treatment or

fails to attend AA; and (6) authorize LAP to report to Disciplinary Counsel if he

stops treatment with his psychologist or psychiatrist, fails to attend AA, or revokes

his consent to prevent LAP from reporting to Disciplinary Counsel. Additionally,

respondent shall advise, in writing, his employer about the conditions of his

probation and copy Disciplinary Counsel on the correspondence. If respondent’s


      1
          In re Kersey, 520 A.2d 321 (D.C. 1987).
                                          4


probation is revoked and he is suspended from the practice of law, he must file

with this court an affidavit pursuant to D.C. Bar R. XI, § 14 (g) in order for his

suspension to be deemed effective for purposes for reinstatement. After reviewing

the petition for negotiated discipline, considering a supporting affidavit,

conducting a limited hearing, reviewing Disciplinary Counsel’s files and records,

and holding an ex parte meeting with Disciplinary Counsel, the Committee

concluded that the petition for negotiated discipline should be approved.




      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline. We accept the Committee’s

recommendation because the Committee properly applied D.C. Bar R. XI, § 12.1

(c), and we find no error in the Committee’s determination. Based upon the record

before the court, the negotiated discipline of a thirty-day suspension from the

practice of law, stayed, and three years of probation with the conditions set forth

above is not unduly lenient considering existence of mitigating factors and the

discipline imposed by this court for similar actions.2 Accordingly, it is



      2
          In re Chapman, 962 A.2d 922 (D.C. 2008) (imposing a sixty-day
suspension, with thirty days stayed in favor of a one year of probation with
conditions, for a single neglect matter that caused significant prejudice to a client
after the attorney, with no prior disciplinary history, was deliberately dishonest
                                                                      ( continued…)
                                         5




      ORDERED that Kevin J. McNeely is hereby suspended from the practice of

law in the District of Columbia for thirty days, stayed, and is placed on three years

of probation during which respondent must (1) not commit any other violation of

the D.C. Rules of Professional Conduct or the disciplinary rules of any other

jurisdiction (excluding any reciprocal discipline imposed for these violations); (2)

remain in individual therapy with his treating psychologist; (3) attend AA at least

two times a week and submit proof of attendance to his psychologist; (4) continue

his use of psychotropic medication as prescribed by his psychiatrist and meet with

his psychiatrist every three months; (5) execute and maintain the appropriate

waivers or consent forms to permit the psychologist and psychiatrist to contact

LAP if he ceases treatment or fails to attend AA; and (6) authorize LAP to report


(…continued)
during Disciplinary Counsel’s investigation, lacked credibility, and did not express
remorse); In re Bland, 714 A.2d 787 (D.C. 1998) (involving the public censure of
an attorney for neglect and other misconduct in a single matter); In re Lewis, 689
A.2d 561 (D.C. 1997) (recognizing it is “unusual” to impose a suspension for a
first violation that sounds largely in neglect, with no proven violations involving
dishonesty, and suspending the attorney for thirty days after he abandoned
representation of a client in a criminal matter, failed to maintain contact with the
client, failed to give notice to the client that the attorney had terminated
representation, and failed to provide accurate address to court); In re Banks, 577
A.2d 316 (D.C. 1990) (resulting in a thirty-day suspension after the attorney’s
neglect resulted in the client’s cause of action being barred by the applicable
statute of limitations).
                                          6


to Disciplinary Counsel if he stops treatment with his psychologist or psychiatrist,

fails to attend AA, or revokes his consent to prevent LAP from reporting to

Disciplinary Counsel.     Additionally, respondent shall advise, in writing, his

employer about the conditions of his probation and copy Disciplinary Counsel on

the correspondence. If respondent’s probation is revoked and he is suspended from

the practice of law, he must file with this court an affidavit pursuant to D.C. Bar R.

XI, § 14 (g) in order for his suspension to be deemed effective for purposes for

reinstatement.




                                           So ordered.